Title: To Benjamin Franklin from Jonathan Williams, Sr., 1 March 1776
From: Williams, Jonathan Sr.
To: Franklin, Benjamin


Honored Sir
Worcester march 1st. 1776
Agreeable to your desire I now inclose your Acct. Drawn in the best manor I now Cane tho’ not So partecular as I Could wish as Some of my Old books and papers were Consumed Last may in my werehouses but I belive it is nearly right. I received an acct. of yours from England drawn by Jonathan in which was Some omitions the £50. paid your niece on her marage with the many repairs of your House and £18.8s. 5d. Difficience in Reiley rent Which you Order’d me to Charge Your Acct. with &c. My Wife Joines in duty to you and Love to your Children. I am Your Friend and Nephew
Jona Williams
PS Please to Let Us know if you hear from Our Son.

 
Addressed: To / The Honble. Benjamin Franklin Esqr / In / Philadelphia / per Post
Franked: Free William Ellery
